Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-15 in the reply filed on 07/13/2021 is acknowledged.  The traversal is on the ground(s) that examiner may search and examine all claims due to lack of any serious burden placed on the examiner to do such. This is not found persuasive because while there may be some overlap in the searches of the two inventions, there is no reason to believe that the searches would be identical. Therefore, based on the additional work involved in searching and examining both inventions together, restriction of the distinct inventions is proper.
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/13/2021.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119, 120, or 121as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 17087309 or 16129783, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The disclosure of the prior filed applications fail to provide support for the claimed subject matter of a floating vessel comprising: a spar buoy; a tower affixed to the spar buoy; a wind turbine generator affixed to the tower; one or more outriggers, wherein each of the one or more outriggers comprises a float; and an adjustable strut coupling the one or more outriggers to the tower.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 6, 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10982654. Although the claims at issue are not identical, they are not patentably distinct from each other the claims are substantially the same. The “floating offshore wind turbine”, “mast”, and “the first hinge” of ‘654 are substantially same as “A floating vessel”, “tower”, and “an adjustable strut” of instant claims 1, 5 and 6 respectively. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
The limitations “means for adjusting pitch of the tower”, “means for adjusting yaw of the tower and wind turbine generator”, and “means for converting sweater into freshwater” are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. [0011] of the instant specification discloses that “The means for adjusting the tower’s pitch relative to the floating platform comprises an adjustable strut and one or more outriggers”. Therefore, the limitation “means for adjusting pitch of the tower” is interpreted to comprise an adjustable strut and one or more outriggers. [0040] discloses providing thrusters to yaw the wind turbine. Therefore, the limitation “means for adjusting yaw of the tower and wind turbine generator” is interpreted to provide thrusters for adjusting yaw of the tower and wind turbine generator. [0008] of the instant specification discloses use of reverse-osmosis desalination system. Therefore, the limitation “means for converting sweater into freshwater” is interpreted as desalination system. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 9 recites the limitations "the desalination system" in line 2 and “the buoyancy chamber” in line 3.  There is insufficient antecedent basis for this limitation in the claim. It appears that claim 9 is intended to be dependent of claim 8 since claim 8 and preceding limitations of claim 8 recites “a desalination system” and “a buoyancy chamber”. For purpose of claim rejection, examiner has interpreted claim 9 to be dependent of claim 8. However, examiner requests the applicant to amend claim 9 to overcome the 35 USC 112 rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/001431 (hereinafter referred as “Smith”).
Regarding claim 11, Smith teaches a floating vessel (fig. 1, fig. 27) comprising a floating platform (floats 20, 30 and lever arms 21 and 31 creating a floating platform); a tower (3) affixed to the floating platform; a wind turbine generator affixed to the tower (fig. 27, paragraphs [0053], [0083]); and means for adjusting pitch of the tower (the lever arms 21 and 31 comprises hydraulic cylinder comprising pistons which are extended and retracted by pivotal movement of the arms).
Regarding claim 13, Smith teaches that the system further comprises a wave energy converter (abstract).
Regarding claim 14, Smith teaches that the means for adjusting pitch of the tower relative to the floating platform comprises an adjustable strut (21 and 31) and one or more outriggers (refer fig 1 indicating a plurality of braces and legs providing connection between floats (20 and/or 30) and the tower (3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0078556 (hereinafter referred as Stiesdal”), in view of Smith.
Regarding claim 1, Stiesdal teaches a floating offshore wind turbine (fig. 1-12) comprising a spar buoy (9), a wind turbine (2), a tower or mast (6) that is affixed to the spar buoy, a plurality of diagonal and radial braces (10 and 11 respectively) (struts and outriggers) that are coupled to the spar buoy, and floats (16) that are attached to the braces.
Stiesdal does not teach that an adjustable strut is coupling the one or more outriggers (braces) to the tower.
Smith teaches a floating vessel (refer fig. 1-7 and fig. 27) comprising floats (20 and 30) pivotally attached to outer ends of lever arms (21 and 31), inner ends of the arms are pivotally attached to an adjustment mechanism that is attached to column (3) of a wind turbine (paragraphs [0080-0083]). Smith further discloses that pistons in hydraulic cylinder 60 are extended and retracted by the pivotal movement of the arms [0096].
Stiesdal and Smith are analogous inventions in the art of floating vessels comprising wind turbines. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify struts of Stiesdal with teachings of Smith to provide adjustable struts to provide adjustment mechanism to adjust position of the vessel (abstract, [0011]).
Regarding claim 2, Smith further teaches providing wave energy converter [0027].
Regarding claim 6, Smith further teaches that the adjustable strut comprises an actuator to adjust a length of the adjustable strut [0096].
Regarding claim 7, “the limitation “adjusts an angle formed between the tower and the one or more outrigger” is a functional limitation and does not impart additional structure. The adjustable struts of Smith are capable of performing the function as claimed and therefore inherently meets the claimed functional limitation. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 10, .
Claims 3, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Stiesdal, in view of Smith as applied to claim 1 above, and further in view of DESIGN AND INCLUSION OF A DESALINATION SYSTEM IN A FLOATING OFFSHORE WIND FARM, Proceedings of the ASME 2019 38th International Conference on Ocean, Offshore and Arctic Engineering OMAE2019 June 9-14, 2019, Glasgow, Scotland, UK (hereinafter referred as “Miriello”).
Regarding claim 3, modified Stiesdal teaches limitations of claim 1 as set forth above. Stiesdal does not disclose that the vessel comprising a desalination system located in the spar buoy.
Miriello teaches design and inclusion of desalination system in a floating offshore wind farm, wherein the floating offshore wind farm comprises a plurality of floating columns (spar buoy), and that the desalination system is located in the floating columns (refer fig. 2, fig. 3).
Modified Stiesdal and Miriello are analogous inventions in the art of floating offshore wind turbines. It would have been an obvious to one of ordinary skill in the art to provide a desalination system located in the spar buoy of the offshore floating vessel to enable use of energy produced by wind turbine to desalinate water at reduced cost. 
Regarding claim 4, modified Stiesdal teaches limitations of claim 3 as set forth above. Miriello discloses that that the desalination system comprises a pump (fig. 4). The location of the pump would have been an obvious matter of design choice to one of ordinary skill in the art to facilitate supply/discharge of water in the desalination system.
Regarding claim 8, Miriello further teaches that the floating column comprises buoyancy chamber, cylindrical section, and ballast section (P3/Right column, fig. 2, fig. .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stiesdal, in view of Smith and Miriello as applied to claim 8 above, and further in view of US 2006/0119106 (hereinafter referred as “Borden”).
Regarding claim 5, modified Stiesdal teaches limitations of claim 1 as set forth above. Modified Stiesdal does not disclose that the vessel comprises a thruster affixed to the float of one of the one or more outriggers.
Borden teaches system for capturing and converting and/or storing wind energy includes a vessel adapted to receive at least one wind machine for capturing wind and a device for converting wind energy to storable energy (abstract). The vessel comprises at least one thruster 49 placed at bow 42 (as shown in FIG. 3) or stern 44, or at both and used in tandem, and may quickly change position as needed. Thrusters 49 allow for maneuvering of the vessel, particularly sideways maneuvering. This is particularly advantageous as it allows ease of adjustment of the position of the vessel at any given time to best capture the wind [0023].
Modified Stiesdal and Borden are analogous inventions in the art of floating vessels comprising wind turbine. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vessel of modified Stiesdal with teachings of Borden to provide a thruster affixed to the float to enable adjustment of position of the vessel to best capture the wind. Location of thruster to .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stiesdal, in view of Smith and Miriello as applied to claim 8 above, and further in view of US 2016/0369646 (hereinafter referred as “”Hendrix”).
Regarding claim 9, modified Stiesdal teaches limitations of claim 8 as set forth above. Modified Stiesdal does not teach that the vessel further comprising a hydrolysis system in fluid communication with the desalination system, wherein hydrogen or oxygen produced by the hydrolysis system is stored in the buoyancy chamber.
Hendrix discloses system for producing potable water and electrical power utilizing an offshore vessel, and further disloses that “the system or several systems are installed into an appropriate hull to form a seagoing cargo vessel. These would produce electricity powering an electric motor, propelling the ship. This vessel could tow a barge that stores water since water is the major byproduct of power production when using this system. It could also store hydrogen produced using any excess electrical energy to perform hydrolysis on seawater or fresh water” (abstract, [0030], [0153]).
Modified Stiesdal and Hendrix are analogous inventions in the art of floating vessels comprising energy producing means. It would have been an obvious to one of ordinary skill in the art to modify the vessel of Stiesdal with teachings of Hendrix to provide a hydrolysis system to produce hydrogen and store hydrogen until it is delivered at another location.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Borden.
Regarding claim 12, Smith teaches limitations of claim 11 as set forth above. Smith does not disclose that the vessel further comprising means for adjusting yaw of the tower and wind turbine generator.
Borden teaches system for capturing and converting and/or storing wind energy includes a vessel adapted to receive at least one wind machine for capturing wind and a device for converting wind energy to storable energy (abstract). The vessel comprises at least one thruster 49 placed at bow 42 (as shown in FIG. 3) or stern 44, or at both and used in tandem, and may quickly change position as needed. Thrusters 49 allow for maneuvering of the vessel, particularly sideways maneuvering. This is particularly advantageous as it allows ease of adjustment of the position of the vessel at any given time to best capture the wind [0023].
Modified Stiesdal and Borden are analogous inventions in the art of floating vessels comprising wind turbine. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vessel of modified Stiesdal with teachings of Borden to provide a thruster (means for adjusting yaw of the vessel) affixed to the float to enable adjustment of position of the vessel to best capture the wind. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Miriello.
Regarding claim 15
Miriello teaches design and inclusion of desalination system in a floating offshore wind farm, wherein the floating offshore wind farm comprises a plurality of floating columns (spar buoy), and that the desalination system is located in the floating columns (refer fig. 2, fig. 3).
Modified Stiesdal and Miriello are analogous inventions in the art of floating offshore wind turbines. It would have been an obvious to one of ordinary skill in the art to provide a desalination system to enable use of energy produced by wind turbine to desalinate water at reduced cost.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of US 2019/0162167 (hereinafter referred as “Gonzalez Perez”), and
Regarding claim 15, Smith teaches limitations of claim 11 as set forth above. Smith does not teach that the vessel further comprises means for converting seawater into freshwater.
Gonzalez Perez teaches a floating vessel comprising a wind turbine on a floating base raft (abstract, fig. 1). Gonzalez Perez discloses that the floating base raft has multiple functions including operation base for desalination of seawater [0025].
Smith and Gonzalez Perez are analogous inventions in the art of floating wind turbine vessels. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vessel of Smith with teachings of Gonzalez Perez to includes means for converting seawater into freshwater such as desalination because Gonzalez Perez establishes that it is known in the art to combine desalination with floating wind turbine vessel.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ma, C, Zheng, M, He, J, & Gao, F. "Study on the Offshore Wind Turbine Installation Equipment With 6 Sets of Intelligent Legs." Proceedings of the ASME 2014 International Design Engineering Technical Conferences and Computers and Information in Engineering Conference. Volume 5A: 38th Mechanisms and Robotics Conference. Buffalo, New York, USA. August 17–20, 2014 teaches a wind turbine installation equipment comprising a base platform, a plurality of hydraulic cylinders connected to end effector attached to tower of the wind turbine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PRANAV N PATEL/Primary Examiner, Art Unit 1777